United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                        F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          June 4, 2003
                                    FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                       __________________

                                           No. 02-51388
                                         Summary Calendar
                                       __________________



       VIRGIL E. MATHIS,
                                                           Plaintiff-Appellant,

                                                  v.

       JAMES D. ROCHE, Secretary U.S. Air Force,



                                                           Defendant-Appellee.

                    ______________________________________________

                      Appeal from the United States District Court for the
                                  Western District of Texas
                                         02-CV-10
                    ______________________________________________


Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellant Virgil Mathis (Mathis) appeals from an adverse summary judgment denying his

employment discrimination claim against the Secretary of the Air Force (Secretary). The district

court assumed that Mathis established a prima facie case but concluded that Mathis failed to offer any

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
evidence to show that the Secretary’s proferred legitimate non-discriminatory reasons for its

employment decision were pretextual. Mathis’s brief makes no argument directed to the district

court’s adverse finding on pretext, nor does it properly cite to the record or any authorities in support

of Mathis’s general argument that the summary judgment was improper. In short, Mathis has waived

his arguments by submitting an inadequate brief. Moreover, our independent review of the record

and summary judgment evidence convinces us the district court correctly determined that Mathis

presented no evidence to rebut the Secretary’s non-discriminatory reasons/or its employment

decisions.

        AFFIRMED




                                                   2